         Case 1:15-cr-00333-LTS Document 128 Filed 06/25/20 Page 1 of 2



Hon. Laura Taylor Swain                              U.S. Department of Justice
June 24, 2020
Page 1                                               United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 24, 2020

Via Email
                                                                                    MEMO ENDORSED
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:     United States v. Ziv Orenstein,
                              15 Cr. 333 (LTS)

Dear Judge Swain:

       The Government respectfully writes, on consent of the defendant, to request that the
Court reschedule the sentencing date for defendant Ziv Orenstein, which is presently scheduled
for June 26th at 2:30 PM. The parties jointly request an adjournment in this matter in light of the
ongoing COVID-19 pandemic. In light of the parties’ schedules and the schedule of the Court,
the Government respectfully requests that the sentencing be rescheduled to August 3, 2020 at
2:00 PM.

       A proposed endorsement for the Court’s consideration is below.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                               By:    _________________________________
                                                      Eun Young Choi
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-2187
         Case 1:15-cr-00333-LTS Document 128 Filed 06/25/20 Page 2 of 2



Hon. Laura Taylor Swain
June 24, 2020
Page 2

MEMO ENDORSEMENT:

       At the request of the parties it is hereby ORDERED that the sentencing of Ziv Orenstein is
hereby rescheduled for August ___,               2:00 AM/PM.
                                  3 2020, at ______   XX

       IT IS SO ORDERED.

             25 2020
Dated: June ____,
       New York, New York

                                             /s/ Laura Taylor Swain
                                            __________________________________________
                                            HONORABLE LAURA TAYLOR SWAIN
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK
